 
Exhibit 10.1
 
 
INCREMENTAL TERM LOAN AMENDMENT




This INCREMENTAL TERM LOAN AMENDMENT, dated as of November 3, 2015 (this
“Agreement”), among Olin Corporation (the “Borrower”), Blue Cube Spinco Inc.
(the “Guarantor”), the Administrative Agent (as defined below), the Incremental
Lenders (as defined below) and the other Lenders (as defined below) party
hereto.




W I T N E S S E T H:


WHEREAS, the Borrower and the Guarantor are party to that certain Credit
Agreement (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), dated as of August 25, 2015, among
the Borrower, the Guarantor, the lenders party thereto (the “Lenders”), Sumitomo
Mitsui Banking Corporation, as administrative agent (in such capacity, the
“Administrative Agent”), and the other agents party thereto;


WHEREAS, the Borrower has requested (i) to obtain additional extensions of
credit under the Credit Agreement in the form of additional term loans in an
aggregate principal amount of $200,000,000 (the “Incremental Loans”) and (ii)
that the Majority Lenders agree (the “Requested Consent”) to the incurrence of
the Incremental Loans under the Credit Agreement and certain other amendments to
be made to the Credit Agreement;


WHEREAS, each financial institution identified on the signature pages hereto as
an “Incremental Lender” (each, an “Incremental Lender”) has agreed, severally,
on the terms and conditions set forth herein, to provide a portion of the
Incremental Loans and to become a Lender for all purposes of the Credit
Agreement; and


WHEREAS, the Majority Lenders, on the terms and conditions set forth herein, are
willing to provide the Requested Consent and agree to the amendments to the
Credit Agreement set forth herein;


NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, and for good and valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto hereby agree as follows:
 
I. DEFINED TERMS


Terms defined in the Credit Agreement and not defined herein are used herein as
defined therein.
 
II. INCREMENTAL LOANS


(a)            Incremental Loans.  Subject to and upon the terms and conditions
set forth herein, each Incremental Lender severally agrees to make, on the
Incremental Amendment Effective Date (as defined below), an Incremental Loan in
dollars to the Borrower in an amount equal to the commitment amount set forth
next to such Incremental Lender’s name in Schedule I hereto under the caption
“Incremental Commitment” (the “Incremental Commitment”). The aggregate principal
amount of the Incremental Loans made on the Incremental Amendment Effective Date
shall be $200,000,000.


(b)            Borrowings of Incremental Loans.  Each Incremental Lender shall
make its Incremental Loans by making available to the Administrative Agent, in
the Administrative Agent’s Account, in same day funds, an amount equal to the
Incremental Commitment of such Incremental Lender no later than 1:00 P.M (New
York City time) on the Incremental Amendment Effective Date. After the
Administrative Agent’s receipt of such funds, the Administrative Agent will make
such funds available to the Borrower at the Administrative Agent’s address as
set forth on Schedule 10.02 of the Credit Agreement.
 
 

--------------------------------------------------------------------------------


 
(c)            Terms of Incremental Loans.  The Incremental Loans shall (i) have
the same terms as the Initial Term Loans made prior to the date hereof (the
“Existing Loans”), (ii) be “Initial Term Loans” and “Term Loans” for all
purposes of the Credit Agreement and the other Loan Documents and (iii) be part
of the same Facility as the Existing Loans.  For the avoidance of doubt, the
Incremental Loans shall (x) benefit from the Guaranty on the same terms as the
Guaranty applies in respect of the Existing Loans and (y) be pari passu in right
of payment with the Existing Loans. The Incremental Loans may be repaid or
prepaid in accordance with the provisions of the Credit Agreement, but once
repaid or prepaid may not be reborrowed.


(d)            Use of Proceeds.  The proceeds of the Incremental Loans shall be
used for general corporate purposes of the Borrower and its Subsidiaries.


(e)            Required Consent.  The Majority Lenders, subject to the terms and
conditions set forth herein, hereby consent to the incurrence of the Incremental
Loans by the Borrower, and consent that (i) the Incremental Loans shall be
deemed “Initial Term Loans” and “Term Loans” for all purposes of the Credit
Agreement and the other Loan Documents, having the same terms as the Existing
Loans, and (ii) the Incremental Lenders shall be deemed “Term Loan Lenders” and
“Lenders” for all purposes of the Credit Agreement and the other Loan Documents.
 
(f)            Acknowledgement of Incremental Lenders.  Each Incremental Lender
(i) confirms that it has received a copy of the Credit Agreement, together with
copies of the financial statements referred to in Section 4.01(e) thereof, the
most recent financial statements referred to in Sections 5.01(i) and (ii) of the
Credit Agreement and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to make the Incremental
Loans to be made by it; (ii) agrees that it will, independently and without
reliance upon the Administrative Agent or any other Lender or Incremental Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Credit Agreement; (iii) appoints and authorizes the Administrative
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (iv) represents and warrants that it has full
power and authority, and has taken all action necessary, to execute and deliver
this Agreement and to consummate the transactions contemplated hereby and to
become a Term Loan Lender and a Lender under the Credit Agreement; (v) agrees
that it will perform in accordance with their terms all of the obligations that
by the terms of the Credit Agreement are required to be performed by it as a
Term Loan Lender and a Lender thereunder; (vi) specifies as each of its lending
offices (and address for notices) the offices set forth beneath its name on the
signature pages hereof; and (vii) attaches the forms prescribed by the Internal
Revenue Service of the United States certifying as to the Assignee’s status for
purposes of determining exemption from United States withholding taxes with
respect to all payments to be made to such Incremental Lender under the Credit
Agreement or such other documents as are necessary to indicate that all such
payments are subject to such rates at a rate reduced by an applicable tax
treaty.


III. AMENDMENT


The Majority Lenders under the Credit Agreement and the Borrower hereby agree:
 
 

--------------------------------------------------------------------------------

 

 
(a) to amend Section 1.01 of the Credit Agreement by inserting the following new
sentence at the end of the definition of “Majority Facility Lenders:


“Notwithstanding the foregoing, at any time that there is more than one Lender,
the Majority Facility Lenders must be comprised of at least two Lenders.”


(b) to amend Section 1.01 of the Credit Agreement by inserting the following new
sentence at the end of the definition of “Majority Lenders:


“Notwithstanding the foregoing, at any time that there is more than one Lender,
the Majority Lenders must be comprised of at least two Lenders.”


(c) to amend Article II of the Credit Agreement by deleting the text
“[Reserved].” in Section 2.16 thereof and inserting the following new Section
2.16:


“Section 2.16        Incremental Term Loans. The Borrower may at any time after
the Closing Date but in any event not more than once, by notice to the
Administrative Agent, establish incremental term loans (each, an “Incremental
Loan”) to be effective as of the date specified by the Borrower (the “Increase
Date”); provided that (A) the total aggregate principal amount for all such
Incremental Loans incurred pursuant to this Section 2.16 shall not exceed
$200,000,000, (B) no Event of Default, or any event which, with the giving of
notice or lapse of time, or both, would constitute an Event of Default, shall
have occurred and be continuing on such Increase Date, (C) the terms and
conditions of the Incremental Loans shall be the same as the terms and
conditions of the Initial Term Loans, (D) the lenders providing the Incremental
Loans (the “New Lenders”) shall be reasonably acceptable to the Administrative
Agent and (E) the Incremental Loans shall be documented pursuant to an
incremental amendment to this Agreement to be entered into by the Administrative
Agent, the Loan Parties and the New Lenders (it being understood that any such
incremental amendment may effect such other amendments to this Agreement and the
other Loan Documents as the Administrative Agent may deem necessary or
appropriate, in its reasonable discretion, to reflect the existence and terms of
the Incremental Loans).”


IV. EFFECT ON THE LOAN DOCUMENTS
 
              The Incremental Loans shall be subject to the provisions of the
Credit Agreement and the other Loan Documents that apply to “Initial Term Loans”
and “Term Loans” thereunder. All of the terms and provisions of the Credit
Agreement and the other Loan Documents that are not otherwise amended pursuant
to this Agreement are and shall remain in full force and effect.  This Agreement
shall constitute a Loan Document for all purposes of the Credit Agreement and
the other Loan Documents.  The provisions of this Agreement are deemed
incorporated into the Credit Agreement as if fully set forth therein.  To the
extent required by the Credit Agreement, the Borrower and the Administrative
Agent hereby consent to each Incremental Lender that is not a Lender as of the
date hereof becoming a Term Loan Lender and a Lender under the Credit Agreement
on the Incremental Amendment Effective Date.
 
V. CONDITIONS

              This Agreement shall become effective on the date of satisfaction
of the following conditions precedent (such date, the “Incremental Amendment
Effective Date”):

 

--------------------------------------------------------------------------------

 
 
(a)            The Administrative Agent shall have received executed signature
pages to this Agreement from the Borrower, the Guarantor, each Incremental
Lender and the Majority Lenders.


(b)            The Borrower shall have given the Administrative Agent prior
written, facsimile or telephonic (promptly confirmed in writing) notice of the
borrowing to be made hereunder on the Incremental Amendment Effective Date. Such
notice shall be irrevocable and to be effective, must be received by the
Administrative Agent not later than 11:00 A.M., New York City time, on the third
Business Day preceding the requested borrowing date for the Incremental Loans. 
Such notice shall specify (A) the amount of the requested Incremental Loan and
(B) the date on which such Incremental Loan is to be made (which shall be a
Business Day).


(c)            The Administrative Agent shall have received a favorable written
opinion (addressed to the Administrative Agent, the Lenders and the Incremental
Lenders and dated the Incremental Amendment Effective Date) of counsel to the
Borrower in form and substance reasonably acceptable to the Administrative
Agent. The Borrower hereby requests such counsel to deliver such opinions.


(d)            All fees and expenses then due and payable by the Borrower to the
Administrative Agent, the Lenders and/or the Incremental Lenders in connection
with the transactions contemplated hereby shall have been paid.


(e)            The representations and warranties contained in the Credit
Agreement shall be correct in all material respects (or in all respects if
qualified by materiality) on and as of the Incremental Amendment Effective Date,
before and after giving effect to the Incremental Loans, as though made on and
as of such date.


(f)            On the Incremental Amendment Effective Date, no event has
occurred and is continuing, or would result from the borrowing of the
Incremental Loans, which constitutes an Event of Default or which would
constitute an Event of Default but for the requirement that notice be given or
time elapse or both.


(g)            The Administrative Agent shall have received a customary
certificate, in form and substance reasonably satisfactory to the Administrative
Agent, dated the Incremental Amendment Effective Date and signed by an
authorized officer of the Borrower, certifying as to the satisfaction of the
conditions set forth in clauses (e) and (f) above.


(i)            The Administrative Agent shall have received (1) a copy of the
articles or certificate of incorporation or other organizational document of the
Borrower, duly certified by the Secretary of the Borrower; (2) a certificate of
the Secretary of State or other appropriate governmental official of the
Borrower’s jurisdiction of incorporation or organization, dated as of a recent
date as to the good standing of the Borrower; and (3) a certificate of the
Secretary of the Borrower, dated the Incremental Amendment Effective Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of the Borrower as in effect on the date of such certification; (B) that
attached thereto is a true and complete copy of the resolutions adopted by the
Board of Directors of the Borrower authorizing the execution, delivery and
performance in accordance with its terms of this Agreement and the borrowings
hereunder, and that such resolutions have not been amended, rescinded or
supplemented and are currently in effect; (C) that the certificate of
incorporation or organization of such party has not been amended since the date
of the last amendment thereto indicated on the certificates of the Secretary of
State or other appropriate governmental official furnished pursuant to clause
(1) of this paragraph; and (D) as to the incumbency and specimen signature of
each officer of the Borrower executing this Agreement; provided that in lieu of
the documents and certifications contemplated by clause (1) and clauses (3)(A),
(C) and (D), the Borrower may certify to the Administrative Agent that (x) its
articles of incorporation and by-laws have not been amended, modified, revoked
or rescinded and have been in full force and effect since August 25, 2015 and
(y) the officers specified in item 6 of the Closing Certificate dated August 25,
2015 remain duly elected and qualified officers of the Borrower, in each case
authorized to execute and deliver Loan Documents on behalf of the Borrower, as
set forth therein.
 
 

--------------------------------------------------------------------------------

 
 
VI. REAFFIRMATION


By signing this Agreement, each Loan Party hereby confirms that (a) its
obligations and liabilities under the Credit Agreement as modified hereby
(including with respect to the Incremental Loans contemplated by this Agreement)
and the other Loan Documents to which it is a party remain in full force and
effect on a continuous basis after giving effect to this Agreement, (b) the
Lenders remain entitled to the benefits of the Guaranty, (c) notwithstanding the
effectiveness of the terms hereof, the Loan Documents are, and shall continue to
be, in full force and effect and are hereby ratified and confirmed in all
respects and (d) each Incremental Lender shall be a “Lender” and a “Term Loan
Lender” for all purposes of the Credit Agreement and the other Loan Documents.


VII. EXPENSES


The Borrower agrees to pay and reimburse the Administrative Agent for all its
reasonable costs and out-of-pocket expenses incurred in connection with the
preparation and delivery of this Agreement, including, without limitation, the
reasonable and invoiced fees, charges and disbursements of counsel to the
Administrative Agent.


VIII. MISCELLANEOUS


(a)            This Agreement and any claim, controversy, dispute or cause of
action (whether in contract or tort or otherwise) based upon, arising out of or
relating to this Agreement and the transactions contemplated hereby shall be
governed by, and construed in accordance with, the law of the State of New York.


(b)            Each party hereto hereby irrevocably waives all right to trial by
jury in any action, proceeding or counterclaim (whether based on contract, tort
or otherwise) arising out of or relating to this Agreement or the actions of the
Administrative Agent, any Lender or any Incremental Lender in the negotiation,
administration, performance or enforcement thereof.


(c)            This Agreement may be executed in counterparts (and by different
parties hereto on different counterparts), each of which shall constitute an
original, but all of which when taken together shall constitute a single
contract.  Delivery of an executed counterpart of a signature page to this
Agreement by facsimile or other electronic transmission shall be effective as
delivery of a manually executed counterpart of this Agreement.
 
[Signature Pages Follow.]
 
 

--------------------------------------------------------------------------------

 
 

 
BORROWER:
            OLIN CORPORATION          
 
By:
/s/ Stephen C. Curley       Name:  Stephen C. Curley       Title:    Vice
President and Treasurer          

 
 
 

 
GUARANTOR:
            BLUE CUBE SPINCO INC.          
 
By:
/s/ Stephen C. Curley       Name:  Stephen C. Curley       Title:    Vice
President and Treasurer          

 
 
 
 
 

--------------------------------------------------------------------------------

 
 

 
SUMITOMO MITSUI BANKING CORPORATION,
as Administrative Agent and as a Lender
               
 
By:
/s/ James D. Weinstein       Name:  James D. Weinstein       Title:    Managing
Director          

 
 
 

--------------------------------------------------------------------------------

    
 

  THE BANK OF NOVA SCOTIA, as an Incremental Lender          
 
By:
/s/ Paula J. Czach       Name:  Paula J. Czach       Title:    Managing Director
                      Domestic Lending Office:           720 King Street West  
        Toronto Ontario, Canada M5V 2T3                        Eurodollar
Lending Office:           720 King Street West           Toronto Ontario, Canada
M5V 2T3          

 
 
 

--------------------------------------------------------------------------------

 
 

  TD BANK, N.A., as an Incremental Lender          
 
By:
/s/ Steve Levi       Name:  Steve Levi       Title:    Senior Vice President    
                   
Domestic Lending Office:
      Attn: Gary Martz        2005 Market Street, 2nd Floor       
Philadelphia, PA 19103
                     
Eurodollar Lending Office:
      Attn: Gary Martz      
2005 Market Street, 2nd Floor 
      Philadelphia, PA 19103          

 
 
 

--------------------------------------------------------------------------------

 
 
Schedule I


INCREMENTAL COMMITMENTS




Incremental Lender
Incremental Commitment
THE BANK OF NOVA SCOTIA
$150,000,000.00
TD BANK, N.A.
$50,000,000.00
   
Total
$200,000,000.00



 